Name: Commission Implementing Regulation (EU) No 989/2014 of 19 September 2014 opening and providing for the management of Union tariff quotas for agricultural products originating in Georgia
 Type: Implementing Regulation
 Subject Matter: tariff policy;  plant product;  trade;  Europe;  international trade
 Date Published: nan

 20.9.2014 EN Official Journal of the European Union L 278/16 COMMISSION IMPLEMENTING REGULATION (EU) No 989/2014 of 19 September 2014 opening and providing for the management of Union tariff quotas for agricultural products originating in Georgia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2014/494/EU of 16 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (1), and the provisional application of Title IV thereof concerning trade and trade-related matters, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council 17 December 2013 establishing a common organisation of the markets in agricultural products (2), and in particular Article 184 thereof, Whereas: (1) Council Decision No 2014/494/EU authorised the signing, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (the Agreement) (3). Pursuant to Decision No 2014/494/EU, the Agreement is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. (2) Pursuant to Article 431(4) of the Agreement, the provisional application will be effective from the first day of the second month following the exchange of notifications. The last notification was made on 25 July 2014. Therefore, the Agreement applies on a provisional basis from 1 September 2014. (3) Annex II-A to the Agreement lists the Union's import tariff quotas for certain goods originating in Georgia. It is therefore necessary to open tariff quotas for those goods. (4) In order to benefit from the tariff concessions provided for in this Regulation, the goods listed in the Annex should be accompanied by proof of origin as provided for in the Agreement. (5) The tariff quotas should be managed by the Commission on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 (4). (6) The Agreement is applied provisionally as of 1 September 2014. In order to ensure the effective application and management of the tariff quotas granted under the Agreement, this Regulation should apply from that date. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Union tariff quotas are opened for goods originating in Georgia and listed in the Annex. Article 2 The customs duties applicable to imports into the Union of goods originating in Georgia and listed in that Annex shall, within the respective tariff quotas set out in that Annex, be suspended. Article 3 The goods listed in the Annex shall be accompanied by a proof of origin as set out in Protocol I to the Agreement. Article 4 The tariff quotas set out in the Annex shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 5 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 September 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 261, 30.8.2014, p. 1. (2) OJ L 347, 20.12.2013, p. 671. (3) Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Georgia, of the other part (OJ L 261, 30.8.2014, p. 4). (4) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist at the time of adoption of this Regulation. Order No CN code Description of goods Quota period Annual quota volume (in tonnes net weight unless otherwise specified) 09.6820 0703 20 00 Garlic, fresh or chilled From 1.9.2014 to 31.12.2014 220 From 1.1. to 31.12.2015 and for each period thereafter from 1.1. to 31.12. 220